DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,431,893 to Hug et al. (Hug).
In reference to claim 1, Hug discloses a dosing lance assembly for an exhaust component, the dosing lance assembly comprising: a housing comprising: a plate (100, 104; Figs. 8-10) having a first aperture, a pipe (24) having a first pipe end (top end) coupled to the plate around the first aperture (via 102), a second pipe end (bottom end), and a second aperture, an endcap (106 or 126 or 138) coupled to the second pipe end, and an elbow (see Fig. 10) coupled to the pipe around the second aperture; an air conduit (120, 24) having a first air conduit end and a second air conduit end coupled to the elbow, the air conduit separated from the pipe at a location between the plate and the endcap (at 120); and a delivery conduit extending within the air conduit and coupled to the elbow (see Figs. 8-10).
In reference to claim 2, Hug discloses the dosing lance assembly of claim 1, wherein the housing further comprises a nozzle (78) that is coupled to the elbow and projects orthogonally from the pipe, the nozzle configured to: separately receive air from the air conduit and reductant from the delivery conduit; mix the air and the reductant into an air-reductant mixture; and provide the air-reductant mixture (col. 5, lines 7-12).
In reference to claim 4, Hug discloses the dosing lance assembly of claim 1, wherein the endcap extends orthogonally to the pipe (see Figs. 8-10).
In reference to claim 5, Hug discloses the dosing lance assembly of claim 1, wherein at least a portion of a conduit central axis of the delivery conduit is offset from an aperture central axis of the first aperture (see Figs. 8-10).
In reference to claim 7, Hug discloses the dosing lance assembly of claim 1, wherein the delivery conduit is substantially rigid (see Figs. 8-10).
In reference to claim 8, Hug discloses the dosing lance assembly of claim 1, wherein the delivery conduit is a one-piece construction (see Figs. 8-10).
In reference to claim 12, Hug discloses the dosing lance assembly of claim 1, wherein: the delivery conduit comprises: a first end, a second end, and a center section contiguous with the first end and the second end; and the plate is structured to provide air into the air conduit such that the air is provided around the center section and the center section is cooled by the air (see Figs. 8-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hug as applied to claim 1 above, and further in view of WO 2020/014564 A1 to Grabowska et al. (Grabowska).
In reference to claim 3, Hug discloses the dosing lance assembly of claim 1, wherein: the plate comprises a protrusion (at 102 or at 118) that is positioned within the first pipe end; but fails to explicitly disclose the particular shape. However, Grabowska discloses a similar device to Hug that serves the same purpose of introducing reductant into an exhaust stream including a pipe (68, Fig. 7) that is airfoil-shaped (see Fig. 8). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the airfoil shape disclosed by Grabowska into the pipe (and by necessity, the protrusion) of Hug. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Grabowska teaches the shape advantageously improves strength and mixing ability (par. 0037).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hug.
In reference to claim 11, Hug discloses the dosing lance assembly of claim 1, but fails to explicitly teach the particular material, specifically steel. However, steel in its various forms and its suitability for use in reductant dosing applications is sufficiently well known in the art for the Examiner to take Official Notice. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize various forms of steel for the components of Volker. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the selection of a known material based on its suitability for its intended purpose is obvious (see MPEP 2144.07).
Claim(s) 6, 9, 10, 13-19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hug as applied to claim 1 above, and further in view of EP 3181847 A1 to Volker et al. (Volker). A machine translation (previously provided) was relied upon for the basis of this rejection.
In reference to claims 6, 9, 10, 13-19, 21 and 22, Hug discloses the dosing lance assembly of claim 1 but fails to explicitly disclose the shape of the delivery conduit. However, Volker discloses a similar dosing assembly for the same purpose as Hug to provide reductant to an exhaust component further comprising:
	In reference to claim 6, at least a portion of the delivery conduit comprises a single bend, multiple bends (see Volker Fig. 2), or a single helix.
In reference to claim 9, the delivery conduit comprises: a first end, a second end, and a center section contiguous with the first end and the second end, the center section centered on a conduit central axis (vertical centerline of the apparatus, see Volker Fig. 2); the first aperture is centered on an aperture central axis; a first location on the conduit central axis is a second distance from a second location on the aperture central axis when the housing is at an ambient temperature; the first location on the conduit central axis is a third distance from the second location on the aperture central axis when the housing is at temperatures greater than the ambient temperature; and the third distance is less than the second distance (implicit, due to thermal expansion).
In reference to claim 13, the delivery conduit comprises: a first end, a second end, and a center section contiguous with the first end and the second end; the housing is defined by a coefficient of thermal expansion (inherent property); the housing is structured to attain a maximum temperature when exhaust gases are provided through the exhaust component, the maximum temperature greater than an ambient temperature (implicit); and a length of the center section is determined by a function of the coefficient of thermal expansion, the maximum temperature, and a first distance between a location at which the first end of the pipe is coupled to the plate and a location at which the second end of the pipe is coupled to the endcap (inherent as design for thermal expansion is considered, par. 0056).
In reference to claim 14, the delivery conduit comprises: a first end, a second end, and a center section contiguous with the first end and the second end, the center section centered on a conduit central axis; the first aperture is centered on an aperture central axis; and the conduit central axis is rotatably disposed about the aperture central axis (see Volker, Fig. 2).
In reference to 15, the delivery conduit comprises: a first end, a second end, and a center section contiguous with the first end and the second end; the first aperture is centered on an aperture central axis (the vertical centerline of the apparatus, Volker Fig. 2); the center section has a second distance measured along the aperture central axis between the location at which the first end is coupled to the plate and the location at which the second end is coupled to the endcap when the housing is at an ambient temperature; and the center section has a third distance measured along the aperture central axis between the location at which the first end is coupled to the plate and the location at which the second end is coupled to the endcap when the housing is at temperatures greater than the ambient temperature, the third distance being greater than the second distance (implicit, due to thermal expansion).
	In reference to claim 17, at least a portion of the center section is disposed along a conduit central axis separated from the aperture central axis (at the bend in the center, Volker Fig. 2).
In reference to claim 18, the center section comprises a single bend (the “hump” portion of 68 in Volker, Fig. 2); a first location on the conduit central axis is a fourth distance from a second location on the aperture central axis when the housing is at the ambient temperature; the first location on the conduit central axis is a fifth distance from the second location on the aperture central axis when the housing is at temperatures greater than the ambient temperature; the fifth distance is less than the fourth distance; and the first location is located on the single bend (implicit, due to thermal expansion).
In reference to claim 19, the center section comprises multiple bends (the “hump” of Volker, Fig. 2 can be interpreted as having 3 bends); a first location on the conduit central axis is a fourth distance from a second location on the aperture central axis when the housing is at the ambient temperature; the first location on the conduit central axis is a fifth distance from the second location on the aperture central axis when the housing is at temperatures greater than the ambient temperature; the fifth distance is less than the fourth distance; and the first location is located on at least one bend of the multiple bends.
In reference to claim 21, the center section is centered on a conduit central axis; the center section comprises a single bend (the “hump” of Volker, Fig. 2), multiple bends, or a single helix; and the conduit central axis is offset from the aperture central axis (see Fig. 2).
In reference to claims 6, 9, 10, 13-19, 21 and 22, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape of the delivery conduit disclosed by Volker into the assembly of Hug. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Volker teaches the design advantageously compensate for thermal stress occurring in the assembly (pars. 0008, 0056).
In reference to claims 10, 16 and 22, the modified Hug teaches the dosing lance assembly of claims 1 and 15, but fails to teach the particular dimensions or proportions. However, since applicant has not disclosed that the claimed proportions solve any stated problem or do anything more than provide predictable results and it appears that the modified Hug would function equally well regardless of the specific shape of the conduit. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the particular proportions for the conduit of the modified Hug. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that changes in size, shape and proportion are a matter of choice to one of ordinary skill absent persuasive evidence that the shape is significant (see MPEP 2144.04, section IV, A).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Hug as applied to claim 17 above, and further in view of DE 102005030954 A1 to Gschwind (Gschwind). A machine translation (previously provided) was relied upon for the basis of this rejection.
In reference to claim 20, the modified Hug teaches the dosing lance assembly of claim 17, but fails to explicitly teach the delivery conduit is a helix. However, Gschwind discloses a similar assembly including a housing and a delivery conduit, for the same purpose of introducing a fluid into an exhaust wherein: a center section comprises a single helix (see Fig. 4). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape of the delivery conduit disclosed by Gschwind into the assembly of the modified Hug. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that changes in size and shape are a matter of choice to one of ordinary skill absent persuasive evidence that the shape is significant (see MPEP 2144.04, section IV, A).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CN 106437970 A and US 2014/0102084 A1 each appear to also anticipate at least claim 1 and may be relied upon in a subsequent office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
04 November 2022